Citation Nr: 0711731	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-40 247	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to January 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
symptoms including nightmares, sleep disturbance, intrusive 
recollections, and irritability that result in occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  His PTSD does not cause 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; there is no evidence of anxiety, 
suspiciousness, panic attacks, chronic sleep impairment or 
memory loss.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in an April 2004 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claim.  The 
July 2004 rating decision relevantly granted service 
connection for PTSD, and assigned an initial 10 percent 
disability rating.  The veteran has appealed the initial 
disability rating assigned.  

The Board notes that, in this case, the appeal of the initial 
rating for PTSD arises not from a "claim" but from a NOD 
filed with the RO's initial assignment of a rating upon 
granting service connection.  In such cases, VA regulations 
require a statement of the case (SOC) to be issued to inform 
the veteran of the laws and regulations pertaining to the 
appeal and the evidence on which the decision was based, and 
a VCAA notification letter is not necessary.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  

The SOC in this case, issued in October 2004, cured the 
procedural deficiency, if any, involved when the RO did not 
send a notice letter prior to the initial adjudication of the 
veteran's claim for service connection because the SOC 
together with the letter sent in April 2004 fulfilled the 
requirements of a VA notification letter.  The SOC informed 
the veteran not only of the laws and regulations pertaining 
to service connection and to his appeal of the disability 
rating assigned but also of the reasons for the denial of a 
higher rating.  In informing him of the reasons for its 
action, the RO was informing him of what evidence was lacking 
that he could submit to substantiate his appeal.  In response 
to these documents, the veteran submitted additional evidence 
pertaining to his claim.  Thus, the requirements with respect 
to the content of the VA notice were met with regard to the 
claim for increased initial disability rating for PTSD in 
this case.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for his initial 
disability rating for PTSD.  Despite the inadequate notice 
provided to the veteran on this latter element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Concerning this, as the Board has 
concluded below that the preponderance of the evidence is 
against the appellant's claim for an increased disability 
rating for PTSD, any question as to the appropriate effective 
date to be assigned is rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, a VA 
medical examination report is of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected PTSD is currently rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 10 percent rating 
is assigned when there is evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

VA treatment records, dating from December 1999 to April 
2004, show the veteran was initially diagnosed with 
depression in July 2001, and an adjustment disorder in August 
2003.  He was initially diagnosed with PTSD in January 2004.  
A January 2004 psychiatric consult note shows he complained 
of recurring memories and reported a tendency to avoid 
people.  Mental status examination revealed clear thinking 
without aberrations or lethality, full affect, appropriate 
mood with good insight and judgment.  In April 2004 he also 
complained of nightmares and flashbacks.  Mental status 
examination at that time revealed the veteran to be casually 
groomed with a blunt affect and spontaneous speech.  His mood 
was described as less depressed and less irritable.  

In June 2004, the veteran underwent VA psychiatric 
examination.  At that time his claims file was reviewed in 
conjunction with psychiatric testing and examination.  He 
reported that he had been consistently employed since his 
discharge from service.  He had been married for 35 years and 
had one adult son.  Although he reported a history of having 
been physically abusive to his wife in the past, he stated 
that their relationship had improved considerably since 1995.  
He also maintained close relationships with his son and 
several siblings.  He attended church services on a regular 
basis.  He also played guitar and painted landscapes.  He 
complained of recurrent intrusive thoughts several times a 
week, nightmares about Vietnam approximately once a month or 
more during periods of high stress.  He reported avoiding 
crowds, strangers, woods and places new to him.  He also 
avoided fireworks, war movies and news concerning the Iraq 
war.  He described his mood as irritable and quick to anger.  
He complained of longstanding sleep problems, depression, an 
irritable mood, and an exaggerated startle response.  

Mental status examination revealed the veteran to be causally 
dressed, clean shaven and appropriately groomed.  He was 
pleasant, and fully cooperative.  No gross cognitive deficits 
were observed.  He was alert and fully oriented.  His thought 
process was goal-directed and linear with no observation of 
gross confusion, flight of ideas, flashbacks, auditory or 
visual hallucination.  His thought content was reality-based 
with no indication of delusion.  He denied any suicidal or 
homicidal ideation.  His mood was pleasant; and his affect 
was mood congruent.  The diagnosis was mild PTSD with a 
Global Assessment of Functioning (GAF) score of 65 
attributable to PTSD.  The examiner opined that while the 
veteran was impaired by the combined effects of alcohol 
dependence and PTSD in the remote past, his present level of 
distress was evaluated as being in the mild range, noting the 
veteran had been married to the same woman for 35 years, 
maintained close interpersonal relationships, was employed 
full-time and engaged in various recreational activities on a 
regular basis. 

VA treatment records, dating from June 2004 to October 2004, 
show the veteran continued to seek psychiatric evaluation.  
In June 2004, he complained of nightmares, intrusive thoughts 
several times a week, insomnia, irritability and exaggerated 
startle response.  He also reported avoidant behavior.  The 
examiner diagnosed PTSD and assigned a GAF score of 63.  An 
August 2004 psychiatric doctor's note indicates that the 
veteran was referred for further evaluation with regard to 
his medication and indicates that he was somewhat upset by 
the rating assigned his PTSD.  The examiner assessed the 
veteran's PTSD as "at least moderately severe if not 
severely (sic)."  However, the examiner noted that he had 
not gone through the other evaluator's notes and also 
indicated that the report was quite detailed.  The examiner 
stated that he was unable to assign the veteran a GAF score 
as he did not completely assess him for GAF, but that, based 
on the veteran's and his wife's statements, it appeared that 
"perhaps his symptoms are little bit more than mild."  In 
an October 2004 psychiatric doctor's note, the same physician 
who conducted the August 2004 evaluation noted that the 
veteran was currently working in construction.  He assigned 
the veteran a GAF score of 50 to 55 and opined that the 
veteran's PTSD was fairly severe although he was able to 
work.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 30 percent rating 
under Diagnostic Code 9411.  38 C.F.R. § 4.7.  As noted 
above, a 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Although the veteran has 
repeatedly complained of depression, irritability, insomnia 
and nightmares, the preponderance of the objective 
psychiatric medical evidence does not show more than mild 
social and occupational impairment to support a higher 
evaluation.  In this regard, the Board acknowledges the 
August and October 2004 evaluations indicating that the 
veteran's PTSD was assessed as anywhere from a moderate (as 
evidenced by a GAF score of 50-55)  to severe impairment.  
However, the Board finds these assessments to be less 
probative than the June 2004 examiner's assessment and those 
in earlier VA treatment records indicating a mild impairment.  
Initially, the June 2004 examination report was based on a 
review of the veteran's claims file in conjunction with 
psychological testing and examination.  In contrast, the 
August and October 2004 examiner acknowledged that he did not 
have an opportunity to review the veteran's records.  
Further, the June 2004 examiner provided rationale for his 
assessment of the veteran's PTSD as being mild, noting the 
veteran's employment history and his maintenance of close 
interpersonal relationships.  The examiner who examined the 
veteran in August and October 2004 provided no rationale for 
his assessments.  Finally, the overwhelming preponderance of 
the medical evidence is negative for panic attacks, chronic 
sleep impairment, anxiety, suspiciousness or memory loss.  
Despite the veteran's complaints, the preponderance of the 
objective evidence of record indicates that his PTSD symptoms 
are no more than mild and that any occupational or social 
impairment is due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  Thus, the Board 
finds that the evidence does not support the conclusion that 
the disability is of the severity contemplated for a 30 
percent evaluation under Code 9411. 

Despite the veteran's complaints of depression, sleep 
disturbance and problems with irritability, the objective 
evidence does not show that these symptoms affect his ability 
to work.  Significantly, he has maintained full-time 
employment since his discharge from service.  Therefore, the 
preponderance of the objective medical evidence does not 
indicate any evidence of even an occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks resulting from his PTSD.  

Likewise, the objective medical evidence shows that the 
veteran has maintained close relationships with his wife, son 
and several siblings during the pendency of his claim.  In 
this respect, the Board acknowledges the veteran's reported 
physical abuse of his wife prior to 1995.  However, he 
acknowledges a considerable improvement in their relationship 
since that time and throughout the pendency of the time 
period of his claim.  Moreover, social impairment alone may 
not be a basis for the disability rating.  38 C.F.R. 
§ 4.126(b).  

The Board takes note of the various GAF scale scores.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a 41 to 50 GAF score 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A 51-60 GAF score 
reflects moderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF Score of 
61 to 70 denotes some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126 (2004); see 
also VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 
43,186 (Aug. 18, 1995)).  

Although the examiner conducting the October 2004 evaluation 
of the veteran assessed him with GAF scores of between 50 and 
55, indicating either serious or moderate symptoms, the 
majority of his GAF scores for this period are no less than 
63 denoting mild symptoms.  Moreover, as noted above, the 
Board finds the June 2004 VA psychiatric examination report 
particularly probative, as it is based on a thorough review 
of the veteran's claims file and an extensive examination and 
provides rationale for its assessment of the severity of his 
PTSD symptoms.  In sum, the evidence shows that the veteran's 
PTSD does not warrant more than a 10 percent rating. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

An initial disability rating in excess of 10 percent for the 
service-connected PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


